Citation Nr: 0207297	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  95-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an increased original rating for tinnitus, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for 
tinnitus of the left ear, evaluated as 10 percent disabling, 
effective January 1, 1993.  In a May 1997 rating decision the 
RO granted service connection tinnitus of both ears, and 
continued the 10 percent evaluation.  The effective date of 
the grant was January 1, 1993.

This claim was previously before the Board and was the 
subject of an August 1999 remand that sought to resolve 
procedural matters and develop the evidence.  This claim was 
again before the Board and was the subject of a November 2000 
remand that sought development of the evidence.  That action 
has been completed and the claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran has been in receipt of the maximum schedular 
evaluation for tinnitus since the effective date of the grant 
of service connection.

3.  During the period under consideration, the evidence does 
not show that the veteran's tinnitus causes marked 
interference with employment or frequent hospitalization.


CONCLUSION OF LAW

The criteria for an original rating greater than 10 percent 
for tinnitus are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.87, Diagnostic Code 6260 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran and has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, the rating 
decisions, and the Board remands issued regarding the claim.  
He has also been furnished with a supplemental statement of 
the case containing the pertinent provisions of the VCAA.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran or appellant has indicated is pertinent to the 
claim and has satisfied the duty to assist.  See 38 U.S.C.A. 
§ 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The veteran contends that an original rating greater than 10 
percent is warranted for his service-connected tinnitus.  His 
representative contends that separate 10 percent ratings are 
warranted for each ear for the veteran's tinnitus.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Tinnitus is evaluated pursuant to the criteria 
found in Diagnostic Code 6260 of the Schedule.  38 C.F.R. 
§ 4.87.  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows recurrent tinnitus.  
38 C.F.R. § 4.87.

The criteria for evaluation of tinnitus were amended during 
the pendency of the veteran's appeal, effective June 10, 
1999.  See 64 Fed. Reg. 25202 (May 11, 1999).  Pursuant to 
the criteria in effect prior to June 10, 1999, a 10 percent 
rating for tinnitus contemplated persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to June 10, 1999, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The Board finds that neither of the two sets of criteria for 
the evaluation of tinnitus are more favorable to the 
veteran's claim, because both sets of criteria provide no 
rating higher than 10 percent for tinnitus.  Therefore, 
pursuant to both sets of criteria, the veteran is currently 
evaluated at the highest rating available for tinnitus.

The regulations provide guidance for exceptional cases of 
compensation.  Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The evidence does not show frequent hospitalization as a 
result of the veteran's tinnitus.  The record shows that the 
veteran has never been hospitalized for treatment of 
tinnitus.  Furthermore, the May 2001 VA examination found it 
unlikely that the veteran's tinnitus interfered with his 
employment.  Therefore, the Board finds that the evidence 
does not show marked interference with employment or frequent 
hospitalization as a result of the veteran's tinnitus that 
would warrant consideration of referral for an extraschedular 
rating.  The veteran's symptomatology does not represent an 
exception or unusual disability picture as his symptomatology 
is clearly that envisioned by the criteria for rating his 
disability.

The veteran's representative argues that a separate rating of 
10 percent is warranted for each ear because the veteran 
reports bilateral tinnitus.  However, the Schedule does not 
provide for separate ratings for each ear for tinnitus, but 
merely for one 10 percent rating for recurrent tinnitus.  The 
Schedule provides that a rating for tinnitus may be combined 
with evaluations under Diagnostic Codes 6100, 6200, 6204, or 
other Diagnostic Code except where tinnitus supports an 
evaluation under that Diagnostic Code.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note.  Because tinnitus supports an 
evaluation of 10 percent pursuant to Diagnostic Code 6260, a 
second evaluation of 10 percent cannot be awarded pursuant to 
Diagnostic Code because tinnitus can only be combined with 
other evaluations which are not supported by tinnitus.  
Therefore, to grant a second 10 percent rating for tinnitus 
would be contrary to the explicit instructions of the 
Schedule.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case the veteran has been in receipt of the maximum schedular 
evaluation since the effective date of service connection.  
There has been no period since the effective date of the 
grant of service connection when the veteran has met the 
criteria for an extraschedular evaluation.

Accordingly, the Board finds that the criteria for an 
original rating greater than 10 percent for tinnitus are not 
met.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.87, Diagnostic Code 6260.


ORDER

Entitlement to an increased original rating for tinnitus, 
greater than 10 percent, is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

